Title: To John Adams from François Barbé-Marbois, 18 October 1780
From: Barbé-Marbois, François de
To: Adams, John


      
       3e.
       Monsieur
       A Philadelphie le 18. 8bre. 1780
      
      Je viens de recevoir la Lettre que vous m’aves fait l’honneur de m’écrire le 1. du mois de mars dernier. J’ai appris dans le tems avec le plus grand plaisir la resolution que vous avies prise d’emener Mrs. vos fils avec vous. En suivant l’exemple de leur pere ils ne peuvent manquer de contracter une sincere amitié pour notre nation. Je vous prie de me rappeller au souvenir de notre petit Compagnon de voyage: et de l’assurer du plaisir que j’aurai a le revoir soit dans mon pays soit dans le sien.
      J’ai des occasions fréquentes de m’entretenir de vous Mr. avec les amis que vous avés ici. Ils sont en Grand nombre, et les nouvelles qu’ils reçoivent de tems en tems de vous me paroissent leur faire le plus Grand plaisir.
      Mr. Le Chev. de la Luzerne est actuellement à Rhode island ou peut être en chemin pour revenir à Philadelphie. Toute la famille vous présente ses Compliments; elle a resisté assés heureusement à une épidemie qui a désolée Philadelphie cet automne. Je n’en ai pas été entiérement éxempt; mais J’espere m’en tirer sans accident.
      On nous mande que M. Laurens est prisonnier et qu’il a été conduit en Angleterre. Si la nouvelle est fondée vous la Saurés probablement plutôt que nous.
      J’ai L’honneur d’être avec un respectueux attachement Monsieur Votre très humble et très obeissant serviteur,
      
       De Marbois
      
     